Citation Nr: 0515642	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  00-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  He died in May 1999; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
October 2003 when it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran died in May 1999 from the effects of lung 
cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for: post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling; residuals of gun shot wound 
(GSW) to the right shoulder, rated as 10 percent disabling; 
residuals of GSW to the left hand, rated as noncompensable; 
residuals of GSW to the left flank, rated as noncompensable; 
residuals of GSW to the left thigh, rated as noncompensable; 
hemorrhagic fever, rated as noncompensable; and malaria, 
rated as noncompesnable.

3.  The veteran's PTSD played a material causal role in his 
use of  tobacco products after service.

4.  The veteran's use of tobacco products as a result of his 
PTSD played a material causal role in his development of lung 
cancer; the lung cancer would not have occurred but for his 
use of tobacco products as a result of PTSD.


CONCLUSIONS OF LAW

1.  The veteran's tobacco-related lung cancer was proximately 
due to or the result of his service-connected PTSD.  38 
U.S.C.A. §§ 1103, 1110, 5107 (West. 2002); 38 C.F.R. §§ 
3.300, 3.310 (2004).

2.  Service-connected disability caused the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially contends-most recently in an April 
2005 letter-that service connection for the cause of the 
veteran's death should be granted on the basis that his death 
was the result of nicotine dependence that was in turn 
aggravated by his service-connected PTSD. 

The medical evidence of record shows that the veteran was 
diagnosed with adenocarcinoma of the lung in December 1995.  
The veteran reported smoking 21/2 packs of cigarettes a day for 
32 years until he quit in 1981.

The veteran's death certificate indicates that he died in May 
1999; the cause of death was metastatic lung cancer.  At the 
time of the veteran's death, service connection was in effect 
for PTSD (rated as 100 percent disabling), residuals of GSW 
to the right shoulder (rated as 10 percent disabling), 
residuals of GSW to the left hand (rated as noncompensable), 
residuals of GSW to the left flank (rated as noncompensable), 
residuals of GSW to the left thigh (rated as noncompensable), 
hemorrhagic fever (rated as noncompensable) and malaria 
(rated as noncompensable).

During a September 2000 hearing, the appellant essentially 
testified that her husband tried to quit smoking on several 
occasions; however, he had problems doing so because of his 
nervous condition.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7  Vet. App. 439, 448 (1995) (en banc). 

On June 9, 1998, the President signed Public Law No. 105-178, 
Transportation Equity Act for the 21st Century, which amended 
38 U.S.C.A. §§ 1110 and 1131 to preclude payment of VA 
compensation for disability resulting from a tobacco-related 
disease or injury that became manifest during a veteran's 
military service or to the requisite degree of disability 
during a presumptive period specified in 38 U.S.C.A. § 1112 
or 1116.

Thereafter, on July 22, 1998, the President signed the 
Internal Revenue Service Restructuring and Reform Act of 
1998, Public Law No. 105-206, which struck out provisions of 
Public Law No. 105-178 concerning the amendment to 38 
U.S.C.A. §§ 1110 and 1131 and inserted a new section that 
prohibited service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.

The new section, codified at 38 U.S.C.A. § 1103, does not 
preclude the establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or § 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In pertinent part, 38 C.F.R. § 3.300 provides that "(a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  38 C.F.R. 
§ 3.300.

Service connection, however, is not precluded where the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  38 C.F.R. § 3.300.  For purposes of this section, 
"otherwise shown" means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service.  38 C.F.R. § 3.300.

VA's General Counsel has held that neither 38 U.S.C. § 
1103(a) nor VA's implementing regulation at 38 C.F.R. § 3.300 
bars a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  See 
VAOGCPREC 6-2003.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).

Furthermore, VA's General Counsel has held that adjudicators 
must resolve (1) whether the service-connected disability 
caused the veteran to use tobacco products after service; (2) 
if so, whether the use of tobacco products as a result of the 
service-connected disability was a substantial factor in 
causing a secondary disability; and (3) whether the secondary 
disability would not have occurred but for the use of tobacco 
products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the 
secondary disability may be service connected.  VAOGCPREC 6- 
2003.

After careful review, the Board finds that in the appellant's 
case these questions are answered in the affirmative.  The 
appellant submitted several opinions from the veteran's 
treating physician, which support her claim.  Specifically, 
in an October 1999 letter, Dr. Robert M. Droege indicated 
that he cared for the veteran for several years prior to his 
death.  Dr. Droege stated, "It is very likely that [the 
veteran's] lung cancer was due to his Nicotine dependence and 
cigarette smoking."

Thereafter, in a September 2000 letter, Dr. Droege stated:

As you know, [the veteran] had been on 
active duty in the Korean War, and during 
that time of severe stress, he began 
using cigarettes quite frequently.  The 
fact that the U.S. Military gave out free 
cigarettes to soldiers at that time, did 
not help lessen his chances of becoming 
addicted.  As a result, he developed 
nicotine dependence and did have problems 
with post-traumatic stress disorder, and 
eventually developed chronic obstructive 
pulmonary disease, followed by lung 
cancer, which he eventually succumbed to 
last year.  I believe that there is a 
connection between the use of cigarettes, 
his addiction to them, and the medical 
problems that he developed subsequently.

Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the appellant's favor, the Board 
concludes that the veteran's service-connected PTSD played a 
materia causal role in his continued cigarette smoking after 
service, that this smoking played a material causal role in 
the development of his fatal lung cancer, and that the lung 
cancer would not have occurred but for the tobacco use 
associated with his PTSD.  Therefore, the requirements of 
service connection for the cause of the veteran's death have 
been met.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


